Citation Nr: 1202361	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-37 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  

3.  Entitlement to service connection for peptic ulcer disease.  

4.  Entitlement to service connection for hyperlipidemia.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety disorder.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1963 to November 1965.  

By rating action in August 2004, the RO denied service connection for diabetes mellitus and a low back disability.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which found that new and material evidence had not been received to reopen the claims of service connection for diabetes mellitus and a low back disability and denied service connection for the remaining issues on appeal on a de novo basis.  

The issues of service connection for a low back disability, and diabetes, together with the remaining issues on appeal other than the matter relating to hyperlipidemia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Service connection for a low back disability and diabetes mellitus was denied by an unappealed rating decision by the RO in August 2004.  

2.  The evidence received since the August 2004 RO decision concerning a low back disability and diabetes mellitus relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

3.  Hyperlipidemia is a laboratory finding and not a disease or disability under VA law and regulations.  


CONCLUSIONS OF LAW

1.  The August 2004 RO decision that denied service connection for a low back disability and diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claims of service connection for a low back disability and diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

3.  A disability manifested by hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.119 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter dated in May 2008, addressed the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Board is entering a favorable determination with respect to the claims to reopen, and therefore, no prejudice can accrue with respect to any deficiency as may exist in that obligation concerning those claims.  Furthermore, since as indicated below, hyperlipidemia is merely a laboratory finding, and not a disability for which VA benefits may be paid, no development of that issue is warranted.  

Accordingly, the Board may proceed to the merits of the Veteran's appeal regarding the claims to reopen and hyperlipidemia.  

Finality

Before reaching the merits of the claims concerning a low back disability and diabetes mellitus, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back disability and diabetes mellitus was finally denied by the RO in August 2004.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the August 2004 which denied service connection for a low back disability and diabetes mellitus included the Veteran's service treatment records, VA treatment records dated between 1998 to 2004, and reports of multiple VA examinations conducted in January 2004.  

The service treatment records showed that the Veteran was treated for a sore back on two occasions in service, in February 1964 and May 1965.  In February 1964, the Veteran complained of a sore back after exercise, but no specific clinical findings were noted on examination, and the Veteran was restricted from running more than a half mile for five days.  In May 1965, the Veteran strained his back after lifting a 15 pound pot.  Other than left paravertabral muscle spasm, no specific abnormalities were noted.  The Veteran was restricted from lifting for four days.  The service records showed no complaints, treatment, abnormalities or diagnosis for any signs or symptoms of diabetes mellitus.  

On a Report of Medical History for service separation in August 1965, the Veteran specifically denied any swollen or painful joints, headaches, dizziness, sugar or albumin in urine, lameness, arthritis or rheumatism.  On examination, the Veteran's spine and endocrine systems were normal and all laboratory studies, including urinalysis for albumin and sugar were negative.  

A VA outpatient note in November 1999, noted a history of hypertension and a 15 year history of diabetes mellitus.  

By rating action in August 2004, the RO denied service connection for a low back disability and diabetes mellitus on the basis that there was no evidence of a chronic back disability or any signs or symptoms of diabetes mellitus in service or until many years thereafter.  The RO also found that the Veteran did not have any foreign service for purposes of presumptive service connection based on service in Vietnam.  

The evidence added to the record since the August 2004 rating decision included a November 2007 examination conducted to determine the Veteran's eligibility for special monthly pension benefits, and an undated letter from a private physician (C. E. Quesada), received in April 2008.  Dr. Quesada's letter (which is presumed credible for the purposes of determining whether to reopen the claims) could be read to support the conclusion the Veteran has had the claimed disabilities since service.  

The letter by Dr. Quesada is evidence not previously of record, and therefore, new.  It also is material as it provides additional probative information and relates to an unestablished fact necessary to substantiate the claims.  Accordingly, the claims for service connection for a low back disability, diabetes mellitus are reopened, and to this extent the appeal is granted.  

Hyperlipidemia

Concerning the hyperlipidemia claim, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.  


ORDER

New and material evidence having been presented, the Veteran's claim of service connection for a low back disability is reopened, and to this extent, the appeal is granted.  

New and material evidence having been presented, the Veteran's claim of service connection for diabetes mellitus is reopened, and to this extent, the appeal is granted.  

Service connection for hyperlipidemia is denied.  


REMAND

With respect to the back, historically the service records showed that the Veteran was treated for a sore back after exercise in February 1964, and for a back strain after lifting a 15-pound pot in May 1965.  Other than left paravertebral muscle spasm in May 1965, no pertinent abnormalities were noted on either occasion and the Veteran was place on light duty for only a few days after each incident.  

More recently, when examined by VA in November 2007, the Veteran reported that he injured his back while working for an elevator company in the 1970's, and that he was treated by the "PRSI fund."  A current disability was diagnosed.  

Since the evidence of record shows that the Veteran was treated for low back problems in service and currently has a low back disability, the etiology of which have not been clearly identified, he should be examined for VA purposes and a medical opinion obtained.  

Regarding psychiatric disability, 1964 service records show the Veteran reporting that he becomes nervous when he gets the least bit excited and has to stop to let his nerves settle.  Although no formal psychiatric diagnosis was ever entered in any service medical record, in view of this entry, together with recent records showing an anxiety disorder diagnosis (January 2004 VA examination report), a VA examination and medical opinion addressing this issue should be sought.  

With respect to the remaining issues on appeal, (although it also applies to the back and psychiatric disability claims), the Board notes that in connection with his April 2008 application for benefits, the Veteran submitted a statement from the VA Medical Center in San Juan, that he was treated for the disabilities at issue.  It does not appear the RO made any effort to obtain copies of the records of this treatment.  Since these records may shed light on the history of the claimed disabilities, and are under VA control, efforts to obtain copies of them should be made before a final decision is entered on these claims.  

Under the circumstances described above, the case is remanded for the following:

1.  Attempt to obtain and associate with the claims file, copies of the records of the Veteran's treatment at the San Juan VA Medical Center as indicated to exist by the November 2003 statement from that facility.  

2.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of any other medical care providers who treated him for any claimed disability since his discharge from service, (including his former employer and the "PRSI fund") the records of which he wants considered, and copies of which should be then sought.   

3.  The Veteran should be afforded appropriate VA examinations to determine the nature and etiology of any identified psychiatric disorder and low back disability.  The claims folder should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the reports.  All indicated tests and studies should be accomplished.  The appropriate examiner should identify any current psychiatric disorder or low back disability and render an opinion as to whether any identified disability is at least as likely as not due to or otherwise related to the Veteran's back problems and nervousness in service.  

A detailed rationale is requested for all opinions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to the claims.  If either examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner(s) for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

4.  Thereafter, the AMC should review the evidence, undertake any additional development as may become indicated after completing the action requested above, and readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


